DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 1/22/2020 has been entered.
Claim Interpretation
Claims 15-16, 19, 21 and 24 cite “and/or”. A dictionary definition of “and/or” defines the term as “either or both of two standard possibilities”. It appears that the disclosure of this instant Application relies on the option of “either”. Therefore, the term is interpreted as “either” in identifying a relevant structure of a prior art.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 15, line 6, for "an outlet"; and in claim 19, line 2, for “a coding”.
In claim 15, line 5, the term “this” may not properly refers to the intended limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	In claim 15, line 2, the term “may” and  in line 11, the term “preferably”; and the term “particularly” in claims 19-20, line 2, in claim 21, line 3; and in claim 27, line 2, are indicative of a narrow range or limitation within the broad range or limitation. The terms are considered indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. In order to overcome the rejection Applicant is advised to confine the claim to either one of the broad or narrow limitations.
Claim 20 recites the limitation "the container" in line 3; claim 27 recites “the container” in lines 3 and 5; “the outside” in line 4. There is insufficient antecedent basis for these limitations in the respective claims. 
In claims 20 and 27, the term “at least one accessory” causes confusion with the citation of the same limitation as “a corresponding accessory part” as cited in claim 15, line 5. It is not clear if both terms are referring to the same structure. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19, 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Habibi (US 2012/0061343) in view of Warner (US 2017/0015459).
Regarding claim 15-19, 22-23 and 25-27, Habibi discloses an application system with a cartridge (5 FIG.1-9) comprising at least one container (8), with one outlet each (9, 10), and one closure element (40, 50, 80), which may sealingly close the outlet of the at least one container in a delivery state of the cartridge (see fig.4-5), whereby, in a storage state, the closure element sealingly closes the cartridge (fig.4), wherein, in a state of use of the cartridge, the closure element is removable from this (fig.6) and a corresponding accessory part is connectable with an outlet of the at least one container ([0035], “mixer”); and additionally comprises at least one accessory, particularly an applicator or a mixer, connectable with the outlets of the container ([0035], “mixer”).
	Habibi does not disclose the cartridge or the closure element comprises, in the delivery state, a connecting element that cannot be removed without being destroyed, and that the cartridge or the closure element is, in the storage state, connected by a connecting element that cannot be removed without being destroyed with the closure element or with the cartridge, and that, upon the detachment of the connecting element sealingly closing the cartridge from the cartridge, a part, preferably comprising a coding, of the connecting element, remains on the cartridge and/or the closure element; the connecting element comprises at least one predetermined breaking point for the separation of the closure element from the cartridge or of the cartridge from the closure element, wherein the at least one predetermined breaking point is designed in such a way that the severing of the at least one predetermined breaking point produces an 
Regarding claim 24, Habib discloses the cartridge comprises a first threading or a first bayonet means (20) and that the closure element comprises a second threading or a second bayonet means (21) which, in the storage state and/or in the delivery state, engages with the first threading or the first bayonet means (see fig.4).
Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: Keller (US 2010/0163579) and Timmerman (US 2004/0188465). Regarding claim 15, Keller discloses an application system with a cartridge (FIG.18-24) comprising at least one container (201, 202), with one outlet each (213, 214), and one closure element (231), which may sealingly close the outlet of the at least one container in a delivery state of the cartridge (see fig.23), whereby, in a storage state, the closure element sealingly closes the cartridge (fig.23), wherein, in a state of use of the cartridge, the closure element is removable from this and a corresponding accessory part (205) is connectable with an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BOB ZADEH/Examiner, Art Unit 3754